Citation Nr: 1113849	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1948 to August 1952.    

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A Veteran testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing in October 2009.  A transcript of this proceeding has been associated with the claims file.

This case was previously before the Board in November 2009 at which time it was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As above, this case was previously before the Board in November 2009 at which time it was remanded for a VA audiological examination and opinion.  It was noted that a March 2006 VA examiner opined that it was impossible to determine what role, if any, the military may have had in the Veteran's bilateral hearing loss.  The March 2006 VA examiner noted literature indicating that noise exposure alone does not produce significant hearing loss but also noted that age-related hearing loss did produce significant hearing loss.  Unfortunately, the March 2006 VA examiner did not review the Veteran's service treatment records in making this opinion.  Therefore, the Board remanded the case for a new VA audiological examination and directed that the examiner review the claims file in making the opinion.  

In response to the November 2009 Board remand, the Veteran was afforded a new VA audiological examination in December 2009.  The December 2009 VA examiner noted the Veteran's history of noise exposure during military service with onset of hearing loss in service but indicated that because the Veteran's enlistment and separation examinations were done by "whispered voice" and did not contain any frequency specific thresholds, the presence/absence of hearing loss prior to or during the Veteran's military service could not be determined.  Thus, the December 2009 VA examiner opined that the Veteran's current bilateral hearing loss was not related to his military service.  The December 2009 VA examiner also implied that there was an element of recreational noise exposure and presbycusis, i.e., age-related hearing loss.

Unfortunately, the Board finds that the December 2009 opinion is inadequate because it is based on an inaccurate premise, namely that service connection is not warranted unless hearing loss is present during service.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the Board finds that the December 2009 VA examiner should be given the opportunity to supplement her report and provide an opinion as to whether the Veteran's current bilateral hearing loss is related to his military service.  The December 2009 VA examiner should also opine as to whether the Veteran's bilateral hearing loss is age-related or due to recreational noise exposure as implied in the March 2006 and December 2009 VA examination reports.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Afford the December 2009 VA examiner the opportunity to supplement her report.  The examiner should again opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his military service, to include the Veteran's alleged noise exposure.  The examiner is notified that service connection for hearing loss is not precluded where hearing was within normal limits at separation pursuant to 38 C.F.R. § 3.385, and also opine as to whether the Veteran's bilateral hearing loss is age-related or due to recreational noise exposure as implied in the March 2006 and December 2009 VA examination reports..    

Complete rationale for any opinion expressed should be provided, preferably with discussion of the conflicting histories as to the duration of the hearing loss.  If the December 2009 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question.   

2.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



